            Case: 1:21-cv-00163-SO Doc #: 1 Filed: 01/21/21 1 of 4. PageID #: 1




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

KIMBERLY TAYLOR,              )                              CASE NUMBER:
                              )
              Plaintiff,      )                              JUDGE
                              )
v.                            )
                              )                              DEFENDANT COSTCO WHOLESALE
COSTCO WHOLESALE CORPORATION, )                              CORPORATION’S NOTICE OF
et al.,                       )                              REMOVAL OF CIVIL ACTION TO THE
                              )                              UNITED STATES DISTRICT COURT
              Defendants      )                              FOR THE NORTHERN DISTRICT OF
                              )                              OHIO


           Now comes Defendant Costco Wholesale Corporation (“Costco”), by and through counsel,

pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1446, and respectfully requests that this Court

remove this action from the Cuyahoga County, Ohio Court of Common Pleas to the United States

District Court for the Northern District of Ohio. In support of this request, Costco states as

follows:

           1.       Costco is the only Defendant in a civil action pending in the Cuyahoga County,

Ohio Court of Common Pleas, captioned Kimberly Taylor vs. Costco Wholesale Corporation,

Cuyahoga County Common Pleas Case No. CV-20-942328. Plaintiff filed her Complaint on

December 30, 2020.1 The Cuyahoga County Court of Common Pleas Clerk of Courts issued a

Summons upon Costco on January 4, 2021.2




1
    A true and accurate copy of Plaintiff’s Complaint is attached hereto as Exhibit A.
2
    A true and accurate copy of the summons is attached hereto as Exhibit B.
          Case: 1:21-cv-00163-SO Doc #: 1 Filed: 01/21/21 2 of 4. PageID #: 2




        2.       Costco’s first notice of the above lawsuit was on or about January 9, 2021, when

the Complaint was allegedly served on Costco’s statutory agent in Columbus, Ohio.                               3



Accordingly, January 9, 2021 was the first notice Costco had of Plaintiff’s Complaint.

        3.       Costco filed its Answer to Plaintiff’s Complaint on January 20, 2021.4

        4.       Costco files this Notice of Removal pursuant to 28 U.S.C. § 1441 and 28 U.S.C. §

1446.

        5.       Plaintiff’s Complaint stems from Costco allegedly causing or permitting a

hazardous condition to exist on the floor of the Costco Store in Strongsville causing Plaintiff,

Kimberly Taylor, to fall to the ground and suffer certain physical injuries. Based on this, Plaintiff

has brought claims against Costco for negligence.

        6.       Upon information and belief, Plaintiff is an individual who resides at 12503

Countryside Drive, Strongsville, Cuyahoga County, Ohio.

        7.       Costco is a Washington corporation with its primary place of business located at

999 Lake Drive, Issaquah, Washington 98027.

        8.       Upon information and belief, Plaintiff’s Complaint seeks in excess of $75,000.00

in damages from Costco.           It alleges compensatory damages in an unspecified amount, but

exceeding $25,000.00, for Plaintiff’s injuries.

        9.       Given the complete diversity of the parties’ citizenship and the amount in

controversy, this Court has original subject-matter jurisdiction over this action pursuant to 28

U.S.C. § 1332. As such, this action is subject to removal pursuant to 28 U.S.C. § 1441.




3
  A copy of the current docket in the Cuyahoga County Court of Common Pleas case is attached hereto as Exhibit C.
A copy of the current service page on the docket for the Cuyahoga County Court of Common Pleas case is attached
hereto as Exhibit D.
4
  A copy of Costco’s Answer is attached hereto as Exhibit E.
                                                          2
         Case: 1:21-cv-00163-SO Doc #: 1 Filed: 01/21/21 3 of 4. PageID #: 3




       10.     Costco has filed this Notice of Removal within the time requirements outlined in

28 U.S.C. § 1446. In particular, Costco was allegedly served with a copy of the Summons and

Complaint on or about January 9, 2021. Therefore, this Notice of Removal is timely pursuant to

28 U.S.C. § 1446(a).

       11.     Costco has served a copy of this Notice of Removal upon Plaintiff, as well as filed

it with the appropriate state court, pursuant to 28 U.S.C. 1446(d).

       12.     Costco asserts its right to a trial by jury.

       13.     Costco does not waive any jurisdictional or other defenses available to it.

       14.     Costco reserves the right to supplement this Notice of Removal and/or to present

additional arguments in support of its entitled to removal.

       WHEREFORE, Costco prays for removal of the above-referenced civil action from the

Cuyahoga County, Ohio Court of Common Pleas to the United States District Court for the

Northern District of Ohio.

                                                Respectfully submitted,

                                                 /s/ Dennis R. Fogarty
                                                DENNIS R. FOGARTY (0055563)
                                                DAVIS & YOUNG
                                                29010 Chardon Road
                                                Willoughby Hills, OH 44092
                                                Ph: (216) 348-1700
                                                Fax: (216) 621-0602
                                                E-mail: dfogarty@davisyoung.com
                                                Attorney for Defendant




                                                   3
         Case: 1:21-cv-00163-SO Doc #: 1 Filed: 01/21/21 4 of 4. PageID #: 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that Defendant Costco Wholesale Corporation’s Notice of Removal of

Civil Action to the United States District Court for the Northern District of Ohio was electronically

filed with the Court on January 21, 2021. Notice of this filing will be sent by operation of the

Court’s case management and electronic case filing system. Parties may access this filing through

the Court’s case management and electronic case filing system. A true copy of the foregoing was

also served by electronic mail on January 21, 2021 upon the following:

Samuel R. Smith, II, Esq.
1220 W. 6th Street, Suite 203
Cleveland, OH 44113
Email: srsmithii44118@yahoo.com
Attorney for Plaintiff




                                              /s/ Dennis R. Fogarty
                                              DENNIS R. FOGARTY (0055563)
                                              Attorney for Defendant




                                                 4
